Title: John Quincy Adams, Notice of Sale of Part of JA’s Estate at Quincy, 19 September 1826
From: Adams, John Quincy
To: 


				
					
					September 19, 1826
				
				It is proper to apprize persons attending the Sale, that there is some uncertainty with regard both to the quantity of the Land, and to the boundaries, of all the Lots of Wood Lands to be sold—They have all been surveyed by Mr Withington, and the plats of survey will be exhibited at the Sale, and delivered with the Deeds of Conveyance—But each Lot will be sold separately, and the Executors will not warrant either the boundaries or the quantity of Land in each Lot—In their Deeds of Conveyance they will describe the lots, with Reference to the Deeds or Will by which the deceased owned them, and to the Surveys, old and new on their possession—But describing them as containing so many Acres, more or less, and after giving the boundaries, so far as they are known to them, with the additional clause, however otherwise butted or bounded.Notice is also given that there is a claim of indemnity from the Railway company Corporation, for Land taken from the Lots called on Mr Withington’s Survey the Joy, Savil, and Field lots; which claim will be conveyed by the Executors, with the Land.Twenty five per cent to be paid down as earnest, and the remainder on delivery of the deed which will be in the course of next Week; on failure of which the earnest money will be forfeited.
				
					
				
				
			